—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered October 8, 1993, convicting defendant, after a jury trial, of robbery in the third degree and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence, which established that defendant’s use and threatened use of force occurred immediately after he shoplifted the merchandise and was for the purpose of overcoming resistance to his retention thereof (Penal Law § 160.00 [1]; see, People v Thomas, 226 AD2d 120, lv denied 88 NY2d 886).
The court’s charge, particularly with respect to the intent element of robbery and the defense of intoxication, informed the jury of the applicable principles to apply in arriving at its verdict (see, People v Canty, 60 NY2d 830, 831-832; People v Robinson, 36 NY2d 224, 227-228).
Defendant was indicted, tried and convicted under a single theory of robbery and nothing in the trial court’s final instructions altered the theory of the People’s case (see, People v Grega, 72 NY2d 489, 496-498). Concur—Rosenberger, J. P., Ellerin, Ross, Nardelli and Mazzarelli, JJ.